ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                  )
                                              )
 Heartland Energy Partners LLC                )    ASBCA No. 62979
                                              )
 Under Contract No. W912HQ-18-D-0010          )

 APPEARANCE FOR THE APPELLANT:                     William A. Shook, Esq.
                                                    The Law Offices of William A. Shook PLLC
                                                    Washington, DC

 APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Jesse C. Lee, Esq.
                                                   Siobhan Fabio, Esq.
                                                    Engineer Trial Attorneys

      OPINION BY ADMINISTRATIVE JUDGE D’ALESSANDRIS ON THE
          GOVERNMENT’S MOTION FOR SUMMARY JUDGMENT

       In September 2019, appellant, Heartland Energy Partners, LLC (Heartland) was
awarded a task order against a commercial items contract with the United States Army
Corps of Engineers (USACE or government). Relevant to this appeal, the task order
contained 11 firm-fixed-price contract line items (CLINs) for physical security
consulting services. In March 2020, the USACE instructed Heartland to discontinue
performance on four of the CLINs, due to the spread of the novel Coronavirus
(COVID-19), and the resulting restrictions on travel and in-person training.

        Rather than terminate the CLINs, the government instead attempted to negotiate
with Heartland to allow Heartland to perform alternative tasks, or for a descope of the
CLINs; however, the parties did not reach agreement prior to the end of the task order
performance period. Heartland now contends that it is entitled to payment of the firm-
fixed-price CLIN amounts, despite not having performed the required work. The
government contends that its instruction to discontinue performance was an actual or
constructive termination for convenience such that Heartland is entitled to
compensation only for the work performed. We agree with the government that the
task order was constructively terminated for convenience, and grant the government’s
motion for summary judgment, in part. However, we note that a termination for
convenience essentially converts a firm-fixed-price CLIN to a cost-type CLIN, and,
thus, that Heartland’s compensation will not necessarily be limited to the amounts
invoiced prior to the government’s instruction to discontinue performance.
           STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

   I. The Contract and Task Order

       On September 18, 2018, the USACE issued solicitation number
W912HQ18R0009 for commercial services relating to support for its physical security
mission under Federal Acquisition Regulation (FAR) Part 12, Acquisition of
Commercial Items (R4, tab 81 at 1). On September 24, 2018, the USACE and
Heartland entered into contract W912HQ18D0010, an indefinite delivery indefinite
quantity (IDIQ) commercial items contract for physical security program support
services (R4, tab 2 at 186-92). On July 15, 2019, the Humphreys Engineer Center
Support Activity (HECSA) contracting officer, Wesley (Dale) Dewar, issued to
Heartland a request for proposal for task order 3 (app. supp. R4, tab H1 at 1-2).
Heartland submitted its proposal response on August 1, 2019, to HECSA contract
specialist, David Kaplan (app. supp. R4, tab H2A at 56-61). Task order 3 was issued
to Heartland on September 6, 2019, utilizing Standard Form (SF) 1449
“Solicitation/Contract/Order For Commercial Items” (R4, tab 3 at 227).

       Task order 3 consisted of 11 firm-fixed-priced CLINs involving commercial
services for technical, analytical, planning, and administrative support to USACE’s
physical security mission, and two cost-reimbursement CLINs for related travel and
other direct costs (id. at 227-35). Each of the fixed-price CLINs had a quantity of one
where the unit was the “project,” or the completion of all tasks under that CLIN (id. at
229-34). The total price for the fixed-priced CLINs was $1,581,412.76 (id.). The two
remaining CLINS (1012 and 1013) reflected cost reimbursement for travel costs with
an estimated cost of $68,576.34 and “other direct costs” with an estimated cost of
$73,869.00. (id. at 234-35). The CLINs provided for delivery during the period of
performance of September 6, 2019 to September 5, 2020 (id. at 236-37). The
performance work statement reflected the task sequencing and delivery schedule in
more detail, with some delivery schedules being unspecified (id. at 242-56).

       The contract incorporated various contract terms, including CONTRACT
TERMS AND CONDITIONS—COMMERCIAL ITEMS (JAN 2017) at FAR 52.212-
4 (R4, tab 2 at 193). The Commercial Items clause provides in relevant part:

              (c) Changes. Changes in the terms and conditions of this
              contract may be made only by written agreement of the
              parties.

              ....




                                           2
              (i)    Payment.- (1) Items accepted.

              Payment shall be made for items accepted by the
              Government that have been delivered to the delivery
              destinations set forth in this contract.

              ....

              (l) Termination for the Government’s convenience. The
              Government reserves the right to terminate this contract, or
              any part hereof, for its sole convenience. In the event of
              such termination, the Contractor shall immediately stop all
              work hereunder and shall immediately cause any and all of
              its suppliers and subcontractors to cease work. Subject to
              the terms of this contract, the Contractor shall be paid a
              percentage of the contract price reflecting the percentage
              of the work performed prior to the notice of termination,
              plus reasonable charges the Contractor can demonstrate to
              the satisfaction of the Government using its standard
              record keeping system, have resulted from the termination.
              The Contractor shall not be required to comply with the
              cost accounting standards or contract cost principles for
              this purpose. This paragraph does not give the
              Government any right to audit the Contractor’s records.
              The Contractor shall not be paid for any work performed
              or costs incurred which reasonably could have been
              avoided.

FAR 52.212-4.

        The payment instructions in task order 3 directed Heartland to “bill the
government on a monthly basis” (R4, tab 3 at 264). The government directed
Heartland to bill 1/12th of each of the task order’s total firm-fixed-price CLINs each
month, rather than billing for services as performed (R4, tab 8a at 410). Additional
invoice instructions specify that “[t]he Government shall pay the Contractor as full
compensation for all work required, performed and accepted under this contract,
inclusive of all costs and expenses, the firm-fixed price stated in this contract” (R4,
tab 3 at 282). On March 17, 2020, the parties executed a bilateral modification
(mod 2) reducing the scope of CLIN 1010, making other changes, and decreasing the
total task order price by $35,031 to $1,688,827.10 (R4, tab 5 at 331).




                                           3
       II. COVID -19 Restrictions and Efforts To Modify The Scope of the Task Order

       On March 27, 2020, the government informed Heartland that, due to COVID-
19 restrictions, it was to discontinue performance on CLINs 1004, 1008, 1010, and
1011 (R4, tab 8a at 410). The notification was by memorandum signed by
David Kaplan, a Contract Specialist, without authority to modify the contract (id.; R4,
tab 3 at 264, app. resp. at attachment 1). Heartland was further instructed to
discontinue invoicing for the affected CLINs (R4, tab 8a at 410). Additionally, per the
guidance received from HECSA contracting, for all future invoices Heartland was
directed to only invoice for services actually delivered for the CLIN, rather than billing
1/12th of the CLIN amount each month. The instructions referred to the previous
direction to invoice in equal increments for the duration of the period of performance
as an “incorrect instruction.” (Id.)

        The CLINs subject to the March 27, 2020, direction to discontinue performance
involved travel and in-person meetings that did not comply with then-current guidance
by the Department of Defense (DoD) (id.). CLIN 1004 Task 3 – Program Protection
Review involved, among other things, Heartland travelling to seven USACE locations
to brief the local commander, conduct interviews of local physical security program
leaders, and record observations of local physical security programs (R4, tab 3 at 245-
46). CLIN 1008 Task 7 Physical Security Program/Project Management Program of
Instruction involved Heartland conducting two separate training sessions in a
classroom setting with 30-40 USACE security personnel. One session was to be in the
Washington, DC area, and the other was to be at a location to be determined. (Id.
at 250-51) Heartland performed a session in Alexandria, Virginia in November 2019
(app. resp. at attachment 11 at 1 - 5). Consistent with the government’s invoicing
instructions, Heartland did not bill the actual cost of that session but rather billed
1/12th of the total CLIN for the month of November 2019 (app. resp. at attachment 4
at 1). CLIN 1010 Task 9 – Conduct Vulnerability Assessments for Nuclear Reactor,
SNM, or Chemical Agents at 3 CONUS Sites, involved Heartland conducting
assessments of USACE sites, to be determined, with nuclear reactors, special
nuclear material, chemical agents, and/or biological select agents or toxins (R4, tab 3
at 254-56). CLIN 1011 Task 10 – Department of the Army Security Guard (DASG)
and Contract Security Guards (CSG) Training, involved Heartland conducting two
separate eight-day in-person training sessions for approximately 30 attendees each.
Heartland was to instruct attendees in fire and range risk management for live-fire
qualification in 9MM pistols and/or additional weapons systems. (Id. at 256)

       On March 30, 2020, the contract specialist transmitted a proposed modification
(mod 3) reflecting the removal of the affected tasks and requesting that Heartland
submit a price proposal to reflect the proposed reduction in scope (R4, tabs 9 at 411,
9a at 412-58). The communication also noted the payments paragraph of the
commercial items clause at 52.212-4(i), reiterating, “Heartland may be paid for

                                            4
services actually performed and accepted” (R4, tab 9 at 411). On April 1, 2020, in
response to the proposal, Heartland noted that the government could not unilaterally
modify the contract, but could terminate for convenience of the government, stating:

                In other words, it is my understanding that the government
                does not have the right to make unilateral changes in the
                contract. I do understand that the government has the right
                to do a partial termination for its convenience under
                52.214-4(l). Please confirm that I am to treat the
                descoping as a partial termination for the government’s
                convenience.

(R4, tab 11 at 461) The government did not respond to Heartland’s question. On
April 9, 2020, Heartland transmitted its reduction in scope estimate for mod 3,
reflecting a reduction of $216,878.18 under the assumption that it would invoice under
mod 3 starting April 2020 (R4, tabs 12 at 463, 12a at 465). On April 24, 2020,
representatives of the government and Heartland met via telephone to discuss the
proposed changes to the contract, but no agreement was reached (R4, tabs 14 at 468,
15 at 471).

        In addition to removing the affected tasks from task order 3 the parties
discussed a resolution that would, among other things, add an additional program of
instruction to CLIN 1008; add two training sessions to CLIN 1011; redistribute
funding from CLINs 1004 and 1010 to CLINs 1008 and 1011 in the amount of
$146,004.43; not process invoices attributed to CLINs 1004 and 1011 until COVID
restrictions were lifted; and, extend the period of performance for CLINs 1008 and
1011 by 12 months (R4, tabs 16a at 473-74, 18 at 511-12). On May 5, 2020,
Paul Gates, representative of Heartland, professed Heartland’s consent to the changes
to the performance work statement but had questions about invoicing (R4, tab 19
at 513). On May 18, 2020, Heartland submitted an invoice for April 2020 that omitted
CLINs 1004 and 1010 1 per the contract specialist’s instruction (R4, tabs 24 at 534, 24a
at 535). This invoice was accepted (R4, tab 25 at 536).

        On May 29, 2020, the contract specialist transmitted via e-mail the draft
modification 3 to the task order, incorporating the parties’ draft changes and providing
“I anticipate questions so let me know if you want to schedule a call with the
[contracting officer] and myself” (R4, tab 26 at 538). On June 3, 2020, Mr. Gates
responded with concerns about the schedule and the possibility that in-person training
sessions may not be possible until at least February 2021. He suggested scheduling

1
    It is not clear from the record why Heartland was permitted to bill for CLINs 1008
           and 1011, but it may have been based on the assumption that work would be
           performed on the two CLINs pursuant to the proposed resolution.
                                             5
training sessions in the then near future with a contingent plan to move to a remote
environment should COVID restrictions remain in place by the scheduled date. (R4,
tab 28 at 588) On June 5, 2020, Heartland sent the government its proposed adjusted
invoicing schedule (R4, tabs 29 at 590, 29a at 592). On July 23, 2020, Heartland
began invoicing the government for the affected tasks, based on the government’s
prior instruction to invoice equal monthly amounts. On July 28, 2020, invoices for
May 2020 and June 2020 were rejected by the government for “charging for services
that were not rendered nor received . . . .” (R4, tabs 37 at 623-24, 37a at 625, 37b
at 626)

       On July 30, 2020, the government sent Heartland a memorandum reflecting the
changes to task order 3 resulting from COVID 19 restrictions. The changes were to
remove any performance on CLINs 1004, 1008, 1010, and 1011, as well as the
flexibly-priced CLIN 1012. (R4, tabs 38 at 627, 38a at 628-29) Unlike the March 27,
2020 direction, this was signed by the contracting officer, but he did not cite the
government’s right to terminate the CLINs for the convenience of the government as a
basis for the action (R4, tab 38a at 629). On July 31, 2020, Heartland expressed
concern with what it viewed as unauthorized unilateral changes to the contract in
violation of the changes clause at FAR 52.21204(c) and offered to continue
negotiations (R4, tab 39). The negotiations were ultimately unsuccessful. The
government transmitted one last proposed modification that would have had Heartland
produce training videos in place of in person training sessions (R4, tab 44 at 628, 44a
at 639). This was rejected by Heartland because the proposed reduced price would
“not account for the costs already incurred by Heartland in being prepared to deliver
the services required by the existing scope of work within the period of performance”
(R4, tab 45 at 685). The remaining invoices were first submitted with charges for the
affected tasks and rejected (R4, tabs 77 at 727, 79 at 729). The government
subsequently accepted modified invoices that did not include the monthly allocated
charges for the affected line items (R4, tabs 74 at 724, 76 at 726, 78 at 728, 80 at 730).

       III. Heartland’s Claim and Appeal

        Heartland submitted a certified claim in the amount of $211,624.52 plus interest
on January 4, 2021, for nonpayment against the affected CLINs, asserting that
no bilateral change was made to task order 3 pursuant to FAR 52.212-4(c) (R4, tab 1
at 1-2). The parties unsuccessfully attempted to negotiate a resolution to Heartland’s
claim (R4, tabs 52 at 698, 59 at 708). On July 12, 2021, Heartland appealed to the
Board, asserting jurisdiction based upon a deemed denial by the contracting officer. In
its complaint, dated July 12, 2021, Heartland pleaded the existence of “a contract for
commercial services” (compl. ¶ 8).




                                            6
                                      DECISION

       I.     Standard of Review

        We will grant summary judgment only if there is “no genuine issue as to any
material fact and [] the moving party is entitled to judgment as a matter of law.”
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citation omitted). A material fact
is one that may affect the outcome of the decision. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248 (1986). “The moving party bears the burden of establishing the
absence of any genuine issue of material fact and all significant doubt over factual
issues must be resolved in favor of the party opposing summary judgment.” Mingus
Constructors, Inc. v. United States, 812 F.2d 1387, 1390 (Fed. Cir. 1987). Once the
moving party has met its burden of establishing the absence of disputed material facts,
then the non-moving party must set forth specific facts, not conclusory statements or
bare assertions, to defeat the motion. Pure Gold, Inc. v. Syntex (U.S.A.), Inc., 739 F.2d
624, 626-27 (Fed. Cir. 1984). “A genuine issue of material fact arises when the
nonmovant presents sufficient evidence upon which a reasonable fact finder, drawing
the requisite inferences and applying the applicable evidentiary standard, could decide
the issue in favor of the nonmovant.” C. Sanchez and Son, Inc. v. United States,
6 F.3d 1539, 1541 (Fed. Cir. 1993) (citation omitted).

       II.    There Was a Constructive Partial Termination for Convenience

        The government moves for summary judgment, asserting that it has no
obligation to pay Heartland for work that Heartland did not perform, or alternatively,
that there was an actual or constructive partial termination for convenience of the
relevant CLINs that excused the government from paying the firm-fixed price contract
amounts for services not provided (gov’t mot. at 16-22). Heartland opposes the
government’s motion, asserting that the government’s direction to stop performance of
the CLINs was not issued by the contracting officer (app. resp. at 22-23) and that the
termination for convenience clause in the contract does not apply to this task order
because the task order is one for services rather than commercial items (app. resp.
at 25-26). We hold that there was a constructive termination for convenience of the
relevant CLINs.

       A. Constructive Partial Termination for Convenience of The Government

      On March 27, 2020, the contract specialist directed Heartland to stop
performance on CLINs 1004, 1008, 1010, and 1011 (R4, tab 8a at 410). The contract




                                            7
contains the commercial items provision, FAR 52.212-4 2 (R4, tab 2 at 193). The
termination for convenience clause provides:

              (l) Termination for the Government’s convenience. The
              Government reserves the right to terminate this contract, or
              any part hereof, for its sole convenience. In the event of
              such termination, the Contractor shall immediately stop all
              work hereunder and shall immediately cause any and all of
              its suppliers and subcontractors to cease work. . . .

FAR 52.212-4(l). Thus, subject to the authority issue discussed below, the
government possessed the right to terminate Heartland’s performance of the relevant
CLINs. The fact that the government did not cite the termination for convenience
provision does not prevent us from treating this as a termination for convenience. See,
e.g., R&R Sys. Sols., LLC, ASBCA No. 61269, 19-1 BCA ¶ 37,269 at 181,359.

       B. The Contract Specialist’s Lack of Authority Makes This a Constructive
          Partial Termination

       Heartland asserts, and the government does not contest, that the March 27,
2020, direction to Heartland to suspend performance was issued by a contract
specialist who was without authority to bind the government (app. resp. at 23; gov’t
reply at 9). The government contends that this was a procedural defect that was cured
by the contracting officer’s ratification, or that there was a constructive termination.
We agree that there was a partial constructive termination for convenience.

       Heartland is correct that a termination can only be ordered by an authorized
contracting officer. A lack of authority issue normally arises before the Board when a
contractor follows a direction from a government official without contracting authority
and then the government disclaims that direction. However, here, the government
affirms the instruction, and Heartland followed the government’s direction. Had the
direction come from an authorized representative, obviously Heartland would have
been required to comply with the direction, and failure to follow the direction would
constitute a breach of contract. With an invalid direction, had Heartland continued to
perform the contract, it could have argued that the direction to discontinue
performance was invalid, and attempted to bill for its performance. 3 Here, Heartland

2
  FAR 52.212-4 was modified after the events of this appeal and is now titled
      “CONTRACT TERMS AND CONDITIONS—COMMERCIAL PRODUCTS
      AND COMMERCIAL SERVICES” (NOV 2021).
3
  We make no findings as to whether Heartland would be entitled to payment for work
      performed following receipt of the March 27, 2020, direction to stop
      performance.
                                           8
followed the direction and stopped performance. If we were to hold that the March 27,
2020, direction was not a constructive termination for convenience, Heartland would
have been in breach of its duty to perform CLINs 1004, 1008, 1010, and 1011.

        The government asserts that there was a termination for convenience (rather
than a constructive termination) of the CLINs based upon the contracting officer’s
ratification (gov’t mot. at 16-17). In this appeal, the distinction between actual and
constructive termination for convenience is of no legal significance. That said, we do
not see objective evidence of ratification by the contracting officer. In fact, when
Heartland requested clarification as to whether the government’s direction to stop
performance on the CLINs was a termination for convenience, the government never
responded (R4, tab 11 at 461). On July 22, 2020, nearly four months after the initial
direction to stop performance, the contracting officer affirmed that Heartland was to
stop performance, but still did not indicate that the CLINs were terminated for
convenience of the government (R4, tab 38a at 628-29). In addition, Heartland’s
appeal is before the Board as a deemed denial because the contracting officer did not
issue a final decision where he could have invoked a termination for convenience.

        The contracting officer had knowledge of the contract specialist’s instruction to
stop performance but took no action to formally ratify the direction. “Ratification
requires knowledge of material facts involving the unauthorized act and approval of
the activity by one with authority.” Winter v. Cath-dr/Balti Joint Venture, 497 F.3d
1339, 1347 (Fed. Cir. 2007) (citing Harbert/Lummus Agrifuels Projects v. United
States, 142 F.3d 1429, 1433-34 (Fed. Cir. 1998)). Ratification generally requires that
the superior official have authority to ratify, knowledge of the subordinate’s
unauthorized act, and then act to adopt the unauthorized action. Reliable Disposal
Co., ASBCA No. 40100, 91-2 BCA ¶ 23,895 at 119,717. Here the contracting officer
clearly had knowledge of the contract specialist’s action, and possessed authority, but
we see no evidence that he acted to adopt the unauthorized action. Instead, he
unsuccessfully attempted to negotiate a bilateral modification to descope the CLINs.
To ratify the subordinate’s actions would have been to formally terminate the CLINs
for convenience of the government, rather than allowing the task order to expire
without clarifying the basis for the direction to suspend performance.

       Despite the contracting officer’s failure to terminate the CLINs for convenience
of the government, the legal fiction of a constructive termination is clearly applicable.
A “constructive termination of convenience [is] ‘a legal fiction which imposes the
standard limitations of the termination clause upon a plaintiff even though the
termination was never actually ordered by the contracting officer.’” Catherine
Kurkjian, ASBCA No. 61154, 20-1 BCA ¶ 37,594 at 182,538 (aff’d sub nom. Kurkjian
v. Sec’y of the Army, 2021 WL 3520624 (Fed. Cir. Aug. 11, 2021), cert denied, 142
S.Ct. 1428 (2022)) (quoting Kalvar Corp., Inc. v. United States, 543 F.2d 1298, 1306
(Ct. Cl. 1976)).

                                            9
              [A] Government directive to end performance of the work
              will not be considered a breach but rather a convenience
              termination – if it could lawfully come under that clause –
              even though the contracting officer wrongly calls it a
              cancellation . . . or erroneously thinks that he can terminate
              the work on some other ground.

United Technologies Corporation Pratt & Whitney Group, Government Engines and
Space Propulsion, ASBCA Nos. 46880, 46881, 97-1 BCA ¶ 28,818 at 143,802
(quoting G.C. Casebolt Co. v. United States, 421 F.2d 710, 712 (Fed Cir. 1970)). In a
constructive termination for convenience, the government’s actions can amount to a
termination for convenience even in circumstances in which the government has
stopped or curtailed a contractor’s performance for reasons that turn out to be
questionable or invalid. See Maxima Corp. v. United States, 847 F.2d 1549, 1552-53
(Fed. Cir. 1988). Here, the DoD COVID restrictions provided the contracting officer
with a valid reason to direct Heartland to suspend performance; however, the
contracting officer failed to actually terminate the CLIN, and instead attempted to
negotiate a bilateral reduction in scope. We hold that CLINs 1004, 1008, 1010, and
1011 were terminated for the convenience of the government.

       C. The Task Order Was for Commercial Services Under FAR Part 12

       Heartland’s other challenge to a constructive termination for convenience is its
assertion that FAR 52.212-4(l) is inapplicable to the task order, because the task order
was a contract for services (app. resp. at 25-26). Heartland premises this argument on
the holding of the United States Court of Appeals for the Federal Circuit in JKB Sols.
& Servs., LLC v. United States, 18 F.4th 704 (Fed. Cir. 2021). In JKB the Federal
Circuit held that the commercial items termination for convenience clause at FAR
52.212-4 did not apply to the services contract at issue in that appeal. Id. at 710-11.
However, JKB does not control in this appeal for two reasons. First, the task order in
this appeal is a commercial items contract, and therefore is subject to FAR 52.212-4.
Second, even if the task order were a non-commercial services contract, we would
read the applicable termination for convenience clause into the task order pursuant to
the Christian doctrine. See, e.g., Fluor Intercontinental, Inc., ASBCA Nos. 62550,
62672, 22-1 BCA ¶ 38,105 at 185,101 n.4 (distinguishing JKB from a situation where,
as here, the contractor has admitted that the contract was of the type covered by the
contract’s termination for convenience clause and noting that the Christian doctrine
would read the applicable termination for convenience clause into the contract).

       In JKB, the government did not dispute in its summary judgment motion JKB’s
characterization of the contract as a non-commercial services contract, and not a
commercial items contract. JKB, 18 F.4th at 710 n.2. The Federal Circuit then treated

                                           10
the contract as a non-commercial services contract. Id. at 710. Here, the contract at
issue is a commercial items contract. The solicitation for the IDIQ contract applicable
to this appeal, and the contract, both explicitly state that it is a solicitation for
commercial items (R4, tabs 81 at 1, 2 at 186). In addition, Heartland’s own complaint
states that it was “a contract for commercial services” (compl. ¶ 8). Thus, Heartland’s
own compliant establishes that FAR 52.212-4 is applicable to the task order and
provides the government with the right to terminate the task order for convenience of
the government. Moreover, Heartland provides no argument in support of its
allegation that the task order was for non-commercial services and not a FAR Part 12
commercial items acquisition (which includes commercial services) 4. Heartland
simply asserts that “[t]here is no doubt that Task Order 3 in question is for services and
not items” (app. resp. at 3).

        The Board is not bound by the parties’ characterization of the contract. The
determination of a contract type is a matter of law, Maintenance Engineers v. United
States, 749 F.2d 724, 726 n.3 (Fed. Cir. 1984), and we are not bound either by what
the contract is called or by the label attached to it by the parties. Mason v. United
States, 615 F.2d 1343, 1346 (Ct. Cl. 1980). However, even if we were to determine
that Heartland’s task order was actually a non-commercial services contract, and not a
commercial items contract, we would read the applicable termination for convenience
clause into the contract pursuant to the Christian doctrine. That doctrine provides that
a mandatory clause will be read into a government contract if it “expresses a
significant or deeply ingrained strand of public procurement policy” JKB, 18 F.4th
at 708 n.1 (citing Gen. Eng’g & Mach. Works v. O’Keefe, 991 F.2d 775, 779 (Fed. Cir.
1993)). Binding precedent holds that the termination for convenience clause is such a
provision. G. L. Christian & Associates v. United States, 312 F.2d 418, 426-27 (Ct.
Cl. 1963). JKB does nothing to change the applicability of the Christian doctrine.
Procedurally, JKB was on appeal to the Federal Circuit from a grant of summary
judgment by the Court of Federal Claims. The Federal Circuit held that the
commercial items termination for convenience provision did not apply, because “the
government simply incorporated a FAR provision that, on its face, applies only to
commercial items contracts.” JKB, 18 F.4th at 711. The court also recognized that the
applicable termination for convenience clause could be read into the contract by the
Christian doctrine. However, since the trial court had not considered this question in
the first instance, the Federal Circuit remanded the question back to the trial court. Id.
Here, it is clear that the subject contract was, indeed, a commercial items contract for
services under FAR Part 12, and, as such, FAR 52.212-4(l) is applicable to the task
order. Accordingly, Heartland’s arguments must fail.


4
    FAR 12.102 Applicability reads: (a) This part shall be used for the acquisition of
        supplies or services that meet the definitions of “commercial product” or
        “commercial service” at 2.101.
                                             11
       III.   A Partial Termination for Convenience of A Fixed-Price Contract Line
              Item Is Treated Like a Cost-Type Line Item

        The government contends that its initial billing instructions, which directed
Heartland to bill 1/12th of the firm-fixed CLIN amount each month, regardless of the
work actually performed during that month, converted the task order into severable
units accepted and received by the government such that the government bears no
additional financial liability to Heartland (gov’t mot. at 15-16; gov’t reply at 17-18).
Heartland contends that the modification of the billing procedure did not account for
its costs incurred (app. resp. at 23-25, citing R4, tab 45 at 685).

        The government’s argument that the billing instructions converted the contract
into severable units ignores its direction to Heartland to suspend performance. If, as
we have found above, the direction was a constructive termination for convenience,
Heartland is entitled to termination costs. If the direction was not a constructive
termination for convenience, it would be a unilateral change and Heartland would be
entitled to breach of contract damages. Pursuant to the termination for convenience
clause, Heartland is entitled to

              . . . be paid a percentage of the contract price reflecting the
              percentage of the work performed prior to the notice of
              termination, plus reasonable charges the Contractor can
              demonstrate to the satisfaction of the Government using its
              standard record keeping system, have resulted from the
              termination.

FAR 52.212-4(l). “The termination for convenience of a fixed-price contract or line
item has the ‘general effect of’ converting the contract or line item into a cost-
reimbursement contract.” Phoenix Data Solutions f/k/a Aetna Government Health
Plans, ASBCA No. 60207, 18-1 BCA ¶ 37,164 at 180,917 (citing New York
Shipbuilding Co., A Division of Merritt-Chapman & Scott Corp., ASBCA No. 15443,
73-1 BCA ¶ 9852 at 46,019).

        To the extent that Heartland contends that its monthly billing of 1/12th of the
CLIN amount did “not account for the costs already incurred by Heartland in being
prepared to deliver the services required by the existing scope of work within the
period of performance” (R4, tab 45 at 685), it will be able seek reimbursement
pursuant to the termination for convenience, with its costs being reviewed essentially
as if the relevant CLINs were cost-type CLINs. However, this cost-type analysis
conceivably could penalize Heartland if it performed less work on a CLIN than has
already been compensated (that is, less than 7/12ths of the CLIN (September –
March)). In that event, Heartland may have been overcompensated and may owe


                                            12
 money to the government. Heartland has not submitted a termination settlement
 proposal, and we make no findings of fact regarding the costs it is entitled to claim.

                                       CONCLUSION

         For the reasons stated above, we grant the government’s motion for summary
 judgment, in part, and hold that there was a constructive termination for convenience
 of the relevant CLINs. However, this does not resolve the appeal. Heartland’s
 entitlement to further compensation, if any, will be addressed in further proceedings.

           Dated: September 12, 2022



                                                  DAVID D’ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

I concur                                           I concur




RICHARD SHACKLEFORD                                OWEN C. WILSON
Administrative Judge                               Administrative Judge
Acting Chairman                                    Vice Chairman
Armed Services Board                               Armed Services Board
of Contract Appeals                                of Contract Appeals




                                            13
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62979, Appeal of Heartland
Energy Partners LLC, rendered in conformance with the Board’s Charter.

      Dated: September 12, 2022




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         14